Filed 7/14/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 140







The State of North Dakota, 		Plaintiff and Appellee



v.



Colton Allen Towry, a/k/a Colten Allen Towry, 		Defendant and Appellant







No. 20130423







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger (on brief), Assistant State’s Attorney, 210 2nd Avenue Northwest, Mandan, N.D. 58554, for plaintiff and appellee.



Kent M. Morrow (on brief), P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant.

State v. Towry

No. 20130423



Per Curiam.

[¶1]	Colten Towry appealed from a criminal judgment entered after a jury found him guilty of aggravated assault.  On appeal, Towry argues the evidence was insufficient to sustain his conviction.  We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers